 



Exhibit 10.2
HENRY SCHEIN, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED EFFECTIVE MARCH 1, 2005
     This Plan was originally established, effective as of January 1, 1994, and
was amended and restated effective as of February 9, 1998, to provide deferred
compensation to a select group of management and highly compensated employees of
Henry Schein, Inc. and certain Associated Companies (as defined herein). The
Plan is now amended and restated effective March 1, 2005 as set forth herein.
The benefits are intended to supplement the benefits payable under the Qualified
Plan (as defined herein).
1. Definitions. For purposes of this Plan, the following definitions apply:
(a) “Associated Company” means with respect to the Supplemental Accounts
hereunder (other than the ESOP Supplemental Accounts), such corporations and
other entities presently or in the future existing, which are (a) members of the
controlled group which includes the Company or are under common control with the
Company, as such terms are defined in Section 414 of the Code, but only during
such period as such corporations or entities are members of the controlled group
which includes the Company or are under common control with the Company; and
(b) any other entity required to be aggregated with the Company pursuant to
Section 414(m) or (o) of the Code, but only during the period the entity is
required to be so aggregated. With respect to the ESOP Supplemental Accounts
hereunder, Associated Company means any entity described above and any
corporation which is a member of the same controlled group of corporations with
the Company, as defined in Section 409(l)(4) of the Code.
(b) “Beneficiary” means, unless otherwise specified by the Participant in a
written election filed with the Committee, the person or persons (if any)
designated by the Participant under the Qualified Plan (or otherwise designated
under the terms of the Qualified Plan if no such designation is made), to
receive his benefits under the Qualified Plan in the event of the Participant’s
death.
(c) “Board” means the Board of Directors of the Company.
(d) “Change of Control” means a change of control as provided in Exhibit A
hereto.
(e) “Code” means the Internal Revenue Code of 1986, as amended.
(f) “Committee” means the committee, if any, appointed by the Board to
administer this Plan on its behalf. If no committee is appointed, the Board
shall be deemed to be the Committee.
(g) “Company” means Henry Schein, Inc. and any successor by merger,
consolidation, purchase or otherwise.
(h) “Company Stock Fund” means an investment vehicle under the Qualified Plan
which is intended to invest primarily in the common stock of the Company, $.01
par value, subject to

 



--------------------------------------------------------------------------------



 



adjustments in such common stock for changes in the Company’s capital structure
as provided under the Qualified Plan.
(j) “Earnings” means, for any Plan Year, the sum of: (i) Profit Sharing
Earnings,
(ii) Matching Contribution Earnings, and (iii) ESOP Earnings, provided that any
Earnings credited prior to the Restatement Date shall be determined in
accordance with the terms of the Plan then in effect.
(k) “Eligible Employee” means an Executive specifically designated by the
Committee as an Eligible Employee under this Plan.
(l) “Employee” means any person employed by an Employer other than an agent or
independent contractor.
(m) “Employer” means the Company and any Associated Company which is a Member
Company under the Qualified Plan and is approved as a participating employer
hereunder by the Board.
(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(o) “ESOP” means the Henry Schein, Inc. Employee Stock Ownership Plan, effective
as of January 1, 1994, which was merged into the Qualified Plan effective as of
April 1, 1998.
(p) “ESOP Earnings” means, for any Plan Year, a book-entry amount to be credited
as earnings or losses to a Participant’s ESOP Supplemental Account equal to the
earnings and losses that would be accrued by the Participant’s ESOP Supplemental
Account if it were invested in the Company Stock Fund under the Qualified Plan.
(q) “ESOP Supplemental Account” means the Participant’s account with respect to
contributions of Company common stock by the Employer that were specifically
allocated to the ESOP Supplemental Account prior to April 1, 1998 plus any ESOP
Earnings thereon.
(r) “Excess Compensation” means the excess, if any, of (1) the Eligible
Employee’s compensation for the calendar year that would constitute Base
Compensation, as defined in the Qualified Plan, but for any statutory
limitations on the amount of Base Compensation, over (2) the Recognized
Compensation.
(s) “Executive” means a Top Hat Employee of an Employer with Excess Compensation
or a Top Hat Employee who had Excess Compensation and participated in the Plan
prior to the Restatement Date.
(t) “Forfeiture” means in the event a Participant incurs a Termination of
Employment, any portion of the Participant’s Supplemental Account to which the
Participant is not then entitled pursuant to Sections 4(a) or (b) hereof shall
be forfeited.

2



--------------------------------------------------------------------------------



 



(u) “Key Employee” means a Participant who is a “key employee” as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof.
(v) “Matching Contribution Earnings” means, for any Plan Year, a book-entry
amount to be credited as earnings or losses to a Participant’s Matching
Contribution Supplemental Account equal to the earnings or losses that would
accrue if:
(i) forty percent (40%) of the Participant’s Matching Contribution Supplemental
Account were invested in the Company Stock Fund; and
(ii) sixty percent (60%) of the Participant’s Matching Contribution Supplemental
Account were invested in equal installments in each of the investment funds
available under the Qualified Plan other than the Company Stock Fund.
(w) “Matching Contribution Supplemental Account” means the Participant’s account
with respect to matching contributions by the Employer pursuant to the terms
hereof that are specifically allocated to the Matching Contribution Supplemental
Account plus any Matching Contribution Earnings thereon.
(x) “Normal Retirement Date” means the day on which a Participant attains age
sixty-five (65) while employed by the Employer.
(y) “Participant” means any Eligible Employee who shall have become a
Participant in the Plan in accordance with the provisions of Section 2 hereof,
and whose participation shall not have ceased. A Participant’s participation
shall cease upon such Participant’s ceasing to be an Eligible Employee. Any
individual for whom an ESOP Supplemental Account was established prior to
April 1, 1998 shall continue to be a Participant hereunder until such individual
incurs a Termination of Employment.
(z) “Plan” means the Henry Schein, Inc. Supplemental Executive Retirement Plan,
as amended from time to time.
(aa) “Plan Year” means the calendar year.
(bb) “Profit Sharing Earnings” means, for any Plan Year, a book-entry amount to
be credited as earnings or losses to a Participant’s Profit Sharing Plan
Supplemental Account equal to the earnings or losses that would accrue with
respect to a Participant’s Profit Sharing Supplemental Account if it were
invested in equal amounts in each of the investment funds available under the
Qualified Plan, other than the Company Stock Fund.
(cc) “Profit Sharing Supplemental Account” means the Participant’s account with
respect to profit sharing contributions by the Employer pursuant to the terms
hereof that are specifically allocated to the Profit Sharing Supplemental
Account plus any Profit Sharing Earnings thereon.

3



--------------------------------------------------------------------------------



 



(dd) “Qualified Plan” means the Henry Schein, Inc. 401(k) Savings Plan, amended
and restated effective as of January 1, 1997 and as amended from time to time.
(ee) “Recognized Compensation” means the dollar limitation pursuant to Code
Section 402(g) for the Plan Year divided by seven percent (7%).
(ff) “Restatement Date” means March 1, 2005.
(gg) “Supplemental Account” shall mean the sum of the Participant’s Matching
Contribution Supplemental Account, Profit Sharing Supplemental Account and the
ESOP Supplemental Account.
(hh) “Supplemental Benefit” means the benefit payable under this Plan, which
shall be payable in a single lump sum cash payment.
(ii) “Termination of Employment” means termination of employment as an Employee
of the Employer and all Associated Companies for any reason whatsoever,
including, but not limited to, death, retirement, resignation or firing (with or
without cause).
(jj) “Top Hat Employee” means an Employee who is a member of a select group of
management or highly compensated employees of the Employer who may participate
in a plan within the meaning of Section 301(a)(3) of ERISA.
(kk) “Year of Service” means a period of twelve (12) consecutive calendar months
during which an Employee completes at least one Hour of Service (as defined in
the Qualified Plan) in each consecutive calendar month.
     To the extent not inconsistent with the foregoing definitions and the terms
hereof, any defined terms used in this Plan shall have the same meaning as in
the Qualified Plan.
2. Participation.
     (a) Each present Participant shall continue to be a Participant in the
Plan. Any other Eligible Employee that has an Employment Commencement Date on or
after the Restatement Date shall become a Participant in the Plan on the first
day of the calendar quarter following the Participant’s completion of a Year of
Service.
     (b) Any Participant who is reemployed as an Eligible Employee and whose
reparticipation is approved by the Committee shall become a Participant in the
Plan as of the date of his or her reemployment.
3. Contributions and Amount of Supplemental Benefits.
     (a) If an Employer makes an employer profit sharing contribution to the
Qualified Plan for the Plan Year on behalf of a Participant, the Employer shall
make a book-entry

4



--------------------------------------------------------------------------------



 



contribution to the Profit Sharing Supplemental Account, in the manner indicated
below, of each Participant employed by that Employer in an amount equal to the
same percentage of Excess Compensation as the contribution under the Qualified
Plan was with respect to Recognized Compensation; provided that no contribution
shall be made to the Profit Sharing Supplemental Account for any Participant for
such Plan Year unless either (i) the Participant is employed by the Employer or
an Associated Company on the last day of the Plan Year and has completed one
thousand (1,000) Hours of Service (as defined in the Qualified Plan) during the
Plan Year or (ii) the Participant retired at or after his or her Normal
Retirement Date, died or incurred (and satisfied all of the requirements for) a
Disability (as defined in the Qualified Plan) during the Plan Year.
     (b) If a Participant elects to make the maximum 401(k) savings plan
contribution to the Qualified Plan for a Plan Year as permitted under the Code
and the terms of the Qualified Plan, the Employer shall make a book-entry
contribution to the Supplemental Matching Contribution Account of such
Participant in the manner indicated below, in an amount equal to (i) the
matching contribution percentage made on behalf of the Participant under the
Qualified Plan multiplied by the sum of the Participant’s Excess Compensation
plus Recognized Compensation, less (ii) the matching contribution made by the
Employer under the Qualified Plan; provided that no contribution shall be made
to the Matching Contribution Supplemental Account for any calendar quarter for
any Participant who is not a participant under the Qualified Plan during such
calendar quarter.
     (c) A Participant’s Supplemental Benefit shall consist of the vested
balance in his Supplemental Account.
     (d) The Employer shall allocate the book-entry contribution to the Profit
Sharing Supplemental Account and the Matching Contribution Supplemental Account
on the same basis as profit sharing contributions and matching contributions, as
applicable, are made to the Qualified Plan for the Plan Year. Any amounts
allocated to an ESOP Supplemental Account prior to April 1, 1998 shall be deemed
to purchase shares of common stock of the Company at the same price per share as
the ESOP’s most recent purchase of Company common stock.
     (e) Notwithstanding anything herein to the contrary, the Employer shall
account for the portion of a Participant’s Supplemental Benefit that was vested
as of December 31, 2004 and Earnings thereon separately from the remaining
portion of a Participant’s Supplemental Benefit.
4. Vesting and Forfeitures.
     (a) The portion of the Supplemental Account attributable to contributions
made prior to January 1, 2005, with regard to a Participant who is credited with
an Hour of Service (as defined in the Qualified Plan) prior to February 9, 1998,
shall become vested and nonforfeitable when and to the extent that the
Participant shall have completed the number of Years of Service set forth below.

5



--------------------------------------------------------------------------------



 



Vesting Schedule

          Completed Years of Service   Vested Percentage Less than 1 year     0
% 1 year but less than 2 years     10 % 2 years but less than 3 years     20 %
3 years but less than 4 years     30 % 4 years but less than 5 years     40 % 5
or more years     100 %

     The portion of the Supplemental Account attributable to contributions made
prior to January 1, 2005, with regard to a Participant who is first credited
with an Hour of Service (as defined under the Qualified Plan) on or after
February 9, 1998, shall become vested and nonforfeitable when and to the extent
that the Participant shall have completed the number of Years of Service set
forth below.
Vesting Schedule

          Completed Years of Service   Vested Percentage Less than 4 years     0
% 4 years     30 % 5 years     100 %

     The portion of the Supplemental Account of a Participant attributable to
contributions made on or after January 1, 2005, shall become vested and
nonforfeitable when and to the extent that the Participant shall have completed
the number of Years of Service set forth below.

      Completed Years of Service   Vested Percentage Less than 1 year   0% 1
year but less than 2 years   0% 2 years but less than 3 years   20% 3 years but
less than 4 years   40% 4 years but less than 5 years   60% 5 or more years  
100%

     (b) Notwithstanding the provisions of paragraph (a) to the contrary, if
while a Participant is an Employee (i) the Participant shall attain his or her
Normal Retirement Date, (ii) the Participant shall die or incur a Disability (as
defined in the Qualified Plan) or (iii) there shall be a Change of Control, the
Participant’s entire interest in his or her Supplemental Account shall become
non-forfeitable.

6



--------------------------------------------------------------------------------



 



     (c) A Forfeiture shall be deemed to take place upon the Termination of
Employment.
     (d) If an Employee whose Supplemental Account was forfeited in its entirety
pursuant to subsection (c) above upon Termination of Employment again becomes
employed by a participating Employer or an Associated Company, the amount of the
Employee’s Forfeiture shall only be restored to his or her Supplemental Account
to the extent determined by the Committee, and any credit for Years of Service
prior to such reemployment shall be as fixed by the Committee and, if not so
fixed, shall not be recognized.
5. Payment of Supplemental Benefit.
     (a) A Participant’s Supplemental Benefit shall be paid in a single lump sum
cash payment (as described in subsection (d) below) as soon as practicable
following Termination of Employment (other than as a result of death), provided
that upon the Termination of Employment (other than as a result of death) of a
Key Employee, payment of the Participant’s Supplemental Benefit shall not be
paid until six months after such Participant’s Termination of Employment.
     (b) A Participant’s Supplemental Benefit shall be paid to the Participant’s
Beneficiary in a single lump sum cash payment (as described in subsection
(d) below) as soon as administratively feasible following the Participant’s
death while employed or while awaiting payment under (a) above.
     (c) Notwithstanding the above, upon the occurrence of a Change of Control,
each Participant’s then accrued vested Supplemental Benefit shall be promptly
paid in a lump sum cash payment (as described in subsection (d) below) to such
Participant.
     (d) Any payment of a Participant’s Supplemental Benefit shall be made in a
single lump sum cash payment in an amount equal to the vested portion of the
Participant’s Account.
6. Claims Procedure.
     (a) Any claim by a Participant or former Participant or Beneficiary
(“Claimant”) with respect to eligibility, participation, contributions, benefits
or other aspects of the operation of the Plan shall be made in writing to the
Committee for such purpose. The Committee shall provide the Claimant with the
necessary forms and make all determinations as to the right of any person to a
disputed benefit. If a Claimant is denied benefits under the Plan, the Committee
shall notify the Claimant in writing of the denial of the claim within ninety
(90) days after the Committee receives the claim, provided that in the event of
special circumstances such period may be extended. The ninety (90) day period
may be extended up to ninety (90) days (for a total of one hundred eighty
(180) days).
     If the initial ninety (90) day period is extended, the Committee shall
notify the Claimant in writing within ninety (90) days of receipt of the claim.
The written notice of extension shall indicate the special circumstances
requiring the extension of time and provide the date by which

7



--------------------------------------------------------------------------------



 



the Committee expects to make a determination with respect to the claim. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of: (i) the date on which the Claimant responds to the Committee’s
request for information; or (ii) expiration of the forty-five (45) day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided. If notice of the denial of a claim is
not furnished within the required time period described herein, the claim shall
be deemed denied as of the last day of such period.
     If the claim is wholly or partially denied, the notice to the Claimant
shall set forth:

  (i)   The specific reason or reasons for the denial;     (ii)   Specific
reference to pertinent Plan provisions upon which the denial is based;     (iii)
  A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;     (iv)   Appropriate information as to the steps
to be taken and the applicable time limits if the Claimant wishes to submit the
adverse determination for review; and     (v)   A statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

     (b) If the claim has been wholly or partially denied, the Claimant may
submit the claim for review by the Committee. Any request for review of a claim
must be made in writing to the Committee no later than sixty (60) days after the
Claimant receives notification of denial or, if no notification was provided,
the date the claim is deemed denied. The Claimant or his duly authorized
representative may:

  (i)   Upon request and free of charge, be provided with reasonable access to,
and copies of, relevant documents, records, and other information relevant to
the Claimant’s claim; and     (ii)   Submit written comments, documents,
records, and other information relating to the claim. The review of the claim
determination shall take into account all comments, documents, records, and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
claim determination.

     (c) The decision of the Committee shall be made within sixty (60) days
after receipt of the Claimant’s request for review, unless special circumstances
(including, without limitation, the need to hold a hearing) require an
extension. In the event of special circumstances, the sixty (60) day period may
be extended for a period of up to one hundred twenty (120) days.

8



--------------------------------------------------------------------------------



 



     If the initial sixty (60) day period is extended, the Committee shall,
within sixty (60) days of receipt of the claim for review, notify the Claimant
in writing. The written notice of extension shall indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim upon review.
If the extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of: (i) the date on which the Claimant responds to the Plan’s
request for information; or (ii) expiration of the forty-five (45) day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided. If notice of the decision upon review
is not furnished within the required time period described herein, the claim on
review shall be deemed denied as of the last day of such period.
     The Committee, in its sole discretion, may hold a hearing regarding the
claim and request that the Claimant attend. If a hearing is held, the Claimant
shall be entitled to be represented by counsel.
     (d) The Committee’s decision upon review on the Claimant’s claim shall be
communicated to the Claimant in writing. If the claim upon review is denied, the
notice to the Claimant shall set forth:

  (i)   The specific reason or reasons for the decision, with references to the
specific Plan provisions on which the determination is based;     (ii)   A
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and     (iii)   A statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA.

     (e) The Committee shall have the full power and authority to interpret,
construe and administer this Plan in its sole discretion based on the provisions
of the Plan and to decide any questions and settle all controversies that may
arise in connection with the Plan. Both the Committee’s and the Board’s
interpretations and construction thereof, and actions thereunder, made in the
sole discretion of the Committee and the Board, including any valuation of the
Supplemental Plus Benefit, any determination under this Section 6, or the amount
of the payment to be made hereunder, shall be final, binding and conclusive on
all persons for all persons. No member of the Board or Committee shall be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.
     (f) No officer, member or former member of the Committee shall be liable
for any action or determination made with respect to the Plan or any benefit
under it. To the maximum extent permitted by applicable law or the Certificate
of Incorporation or By-Laws of the Company and to the extent not covered by
insurance, each officer, member or former member of

9



--------------------------------------------------------------------------------



 



the Committee shall be indemnified and held harmless by the Company against any
cost or expense (including reasonable fees of counsel) or liability (including
any sum paid in settlement of a claim), and advanced amounts necessary to pay
the foregoing at the earliest time and to the fullest extent permitted, arising
out of any act or omission to act in connection with the Plan, except to the
extent arising out of such officer’s, member’s or former member’s own fraud.
Such indemnification shall be in addition to any rights of indemnification the
officers, members or former members may have as directors under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or any
subsidiary of the Company.
     (g) The claims procedures set forth in this section are intended to comply
with United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation. In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1. The Committee may at
any time alter the claims procedure set forth above, so long as the revised
claims procedure complies with ERISA, and the regulations issued thereunder.
     (h) A Claimant must fully exercise all appeal rights provided herein prior
to commencing a civil action under Section 502(a) of ERISA.
7. Construction of Plan.
     (a) Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between any Employer and the Participants,
their Beneficiaries or any other person. Any funds which may be invested under
the provisions of this Plan shall continue for all purposes to be part of the
general funds of the applicable Employer and no person other than the applicable
Employer shall by virtue of the provisions of this Plan have any interest in
such funds. To the extent that any person acquires a right to receive payments
from any Employer under this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Employer.
     (b) Each Employer shall be liable for the obligations hereunder only with
respect to its own employees, and not with respect to the employees of any other
Employer. If a Participant works for more than one Employer in the same calendar
year, then the Participant’s Excess Compensation for the calendar year shall be
allocated pro-rata to each such Employer in proportion to the Participant’s Base
Compensation (including both Recognized Compensation and Excess Compensation)
for the calendar year.
     (c) All expenses incurred in administering the Plan shall be paid by the
Employers.
8. Minors and Incompetents. If the Committee shall find that any person to whom
payment is payable under this Plan is unable to care for his affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefore shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, a child, parent, or brother or
sister, or to any person deemed by the Committee to have incurred expense for
such person otherwise entitled to payment, in such manner and proportions as the
Committee

10



--------------------------------------------------------------------------------



 



may determine it its sole discretion. Any such payment shall be a complete
discharge of the liabilities of the Employer, the Committee and the Board under
this Plan.
9. Limitation of Rights. Nothing contained herein shall be construed as
conferring upon an Employee the right to continue in the employ of any Employer
as an executive or in any other capacity or to interfere with the Employer’s
right to discharge him or her at any time for any reason whatsoever.
10. Payment Not Salary. Any Supplemental Benefit payable under this Plan shall
not be deemed salary or other compensation to the Employee for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of any Employer for the benefit of its employees.
11. Severability. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision never existed. To the extent applicable, this Plan is
intended to comply with the applicable requirements of Section 409A of the Code
(and the regulations thereunder) and shall be limited, construed and interpreted
in a manner so as to comply therewith. Notwithstanding anything herein to the
contrary, any provision in this Plan that is inconsistent with Section 409A of
the Code (and the regulations thereunder) shall be deemed to be amended to
comply with Section 409A (and the regulations thereunder) and to the extent such
provision cannot be amended to comply therewith, such provision shall be null
and void.
12. Withholding. Each Employer shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to this Plan.
13. Assignment. This Plan shall be binding upon and inure to the benefit of the
Employers, their successors and assigns and the Participants and their heirs,
executors, administrators and legal representatives. In the event that any
Employer sells all or substantially all of the assets of its business and the
acquirer of such assets assumes the obligations hereunder, the Employer shall be
released from any liability imposed herein and shall have no obligation to
provide any benefits payable hereunder.
14. Non-Alienation of Benefits. The benefits payable under this Plan shall not
be subject to alienation, transfer, assignment, garnishment, execution or levy
of any kind, and any attempt to cause any benefits to be so subjected shall not
be recognized.
15. Governing Law. To the extent legally required, the Code and ERISA shall
govern this Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend this
Plan to comply therewith. To the extent not governed by the Code and ERISA, this
Plan shall be governed by the laws of the State of New York.

11



--------------------------------------------------------------------------------



 



16. Amendment or Termination of Plan. The Board or an authorized committee under
the Company’s Bylaws (including the Committee) may, in its sole and absolute
discretion, amend this Plan from time to time in any respect, prospectively or
retroactively, and may at any time terminate the Plan in its entirety. Each
Employer may withdraw from this Plan at any time, in which case it shall be
deemed to maintain a separate plan for Participants who are its employees
identical to this Plan except that such Employer shall be deemed to be the
Company for all purposes. Each Employer shall be liable for the vested
obligations hereunder with respect to its employees. No amendment, termination
or withdrawal shall reduce or terminate the then vested benefit (as determined
pursuant to Section 4 of the Plan) of any Participant, provided that the Plan
may be amended at any time retroactively or otherwise to comply with applicable
law, including Section 409A of the Code. Upon a termination or withdrawal,
Participants’ accounts shall be distributed in accordance with the terms of the
Plan.
17. Non-Exclusivity. The adoption of the Plan by an Employer shall not be
construed as creating any limitations on the power of the Employer to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.
18. Gender and Number. Wherever used in this Plan, the masculine shall be deemed
to include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.
19. Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 1st day
of March, 2005.

              HENRY SCHEIN, INC.
 
       
 
  By:   /s/ Michael S. Ettinger
 
       
 
      Name: Michael S. Ettinger
 
      Title: Vice President, Secretary and General Counsel

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Change of Control
     For purposes of this Plan, a “Change of Control” shall be deemed to have
occurred if: (i) any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof)), excluding the Company, any subsidiary thereof, any
employee benefit plan sponsored or maintained by the Company, or any subsidiary
thereof (including any trustee of any such plan acting in his or her capacity as
trustee) and any person who (or group which includes a person who) is the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of at least
15% of the common stock of the Company (but less than 35%) becomes the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of shares
of the Company having at least 35% of the total number of votes that may be cast
for the election of directors of the Company; (ii) the stockholders of the
Company shall approve any merger or other business combination of the Company,
sale of all or substantially all of the Company’s assets or combination of the
foregoing transactions, provided that such transaction constitutes an
acquisition of more than 50% of the total fair market value or total voting
power of the stock of the Company, or, with respect to a sale of assets, results
in the sale of 40% or more of the total gross fair market value of all of the
assets of the Company (as determined in accordance with Section 409A of the
Code) immediately prior to such acquisition (a “Transaction”), other than a
Transaction involving only the Company and one or more of its subsidiaries, or a
Transaction immediately following which the stockholders of the Company
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity (excluding for this purpose any stockholder owning
directly or indirectly more than 10% of the shares of the other company involved
in the Transaction if such stockholder is not the beneficial owner (as defined
in Rule 13(d)-3 under the Exchange Act) of at least 15% of the common stock of
the Company); or (iii) within any 12-month period beginning on or after the date
hereof, the persons who were directors of the Company immediately before the
beginning of such period (the “Incumbent Directors”) shall cease (for any reason
other than death) to constitute at least a majority of the board of directors of
the Company or the board of directors of any successor to the Company, provided
that, any director who was not a director as of the date hereof shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least a majority of the
directors who then qualified as Incumbent Directors either actually or by prior
operation of the foregoing unless such election, recommendation or approval was
the result of an actual or threatened election contest of the type contemplated
by Regulation 14a-11 promulgated under the Exchange Act or any successor
provision. Notwithstanding the foregoing, no Change of Control of the Company
shall be deemed to have occurred for purposes of this Plan: (1) by reason of any
Transaction that has been approved by action or vote of a majority of the
Incumbent Directors; or (2) if, for purposes of Section 409A of the Code, such
event would not be considered to be a “change in control event” under
Section 409A of the Code.

13